Case: 13-10604   Date Filed: 06/18/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-10604
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:12-cv-23575-PCH

E-YAGE BOWENS,

                                                          Plaintiff - Appellant,

                                 versus

MAIL OFFICERS OF TURNER GUILFORD KNIGHT (T.G.K.),
of each and every rank,
CURRENT SHERIFF OF MIAMI-DADE COUNTY,
DIRECTOR OF M.D.C.R. (MIAMI-DADE DEPARTMENT OF
CORRECTIONS AND REHABILITATION),
Timothy P. Ryan,
BOARD OF COUNTY COMMISSIONTERS OF MIAMI-DADE,
current members

                                                       Defendants - Appellees.
                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (June 18, 2015)

Before MARCUS, WILLIAM PRYOR, and COX, Circuit Judges.
              Case: 13-10604     Date Filed: 06/18/2015   Page: 2 of 3


PER CURIAM:

      E-Page Bowens, a pretrial detainee, appeals the district court’s sua sponte

dismissal with prejudice (Doc. 9) of Bowens’s 42 U.S.C. § 1983 complaint for

failure to state a claim upon which relief can be granted. The “shotgun” complaint

claims that various mail-screening policies of the Defendants violate Bowens’s

First Amendment rights. In particular, he seeks permission to receive sexually

explicit materials that he contends are necessary to defend multiple sex-crime

charges pending against him. These materials are banned by the prison where

Bowens is incarcerated. The district court dismissed the complaint with prejudice.

We vacate and remand for further proceedings.

      We review de novo a district court’s sua sponte dismissal of a complaint

under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim upon which relief

can be granted. A “shotgun” pleading like Bowens’s in this case does not comply

with Rule 12(b)(6)’s pleading requirements. See Anderson v. Dist. Bd. of Trs. of

Cent. Fla. Cmty. Coll., 77 F.3d 364, 366–67 (11th Cir. 1996).

      The district court did not err in concluding that Bowens failed to state a

claim upon which relief could be granted. The complaint contains a number of

factual allegations and identifies a number of jailers and other prison officials, but

it does not correlate any of the facts to any of the Defendants. His complaint does

not allege any of the elements of a claim necessary to prove the unreasonableness

                                          2
                Case: 13-10604        Date Filed: 06/18/2015      Page: 3 of 3


of prison regulations insofar as the regulations allegedly infringe upon

constitutional rights. See Turner v. Safley, 482 U.S. 78, 107 S. Ct. 2254 (1987). 1

       While the district court did not err in concluding that Bowens’s complaint

fails to state a claim upon which relief can be granted, it did err in not giving

Bowens an opportunity to amend his complaint. Bank v. Pitt, 928 F.2d 1108, 1112

(11th Cir. 1991), overruled in part, Wagner v. Daewoo Heavy Indus. Am. Corp.,

314 F.3d 541, 542 (11th Cir. 2002) (en banc). Under Bank, a pro se litigant must

be given at least one opportunity to amend his complaint if it appears that a more

carefully drafted pleading would state a claim upon which relief could be granted.

Bank, 928 F.2d at 1112. Bowens’s is such a complaint. Bowens should have been

allowed an opportunity to amend his complaint.

       We vacate the district court’s judgment of dismissal and remand for

proceedings consistent with this opinion.

       VACATED AND REMANDED.




       1
         Turner directs us to consider four factors in determining whether a prison regulation is
reasonable: (1) is there a “valid, rational connection” between the regulation and the legitimate
government interest justifying it; (2) do alternative means of exercising the constitutional right
remain open to the inmate; (3) the extent to which accommodating an asserted right will affect
prison operations, including inmates and staff; and (4) whether the regulation is an exaggerated
response to institutional concerns. Turner, 482 U.S. at 89-91, 107 S. Ct. at 2262.
                                                3